         Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )
                                                 )
        vs.                                      )                Cr. No. 17-1235 WJ
                                                 )
 MATTHEW WOODS,                                  )
                                                 )
                Defendant.                       )


           UNITED STATES’ MOTION IN LIMINE TO BAR EVIDENCE
           REGARDING THE SEXUAL HISTORY OF VICTIMS AND TO
       EXCLUDE EVIDENCE OFFERED TO PROVE THE VICTIMS’ SEXUAL
       PREDISPOSITION PURSUANT TO FEDERAL RULE OF EVIDENCE 412

       The United States of America, through undersigned counsel, moves in limine and

respectfully asks the Court to issue an order prohibiting the use of “other acts” evidence

associated with the minor and adult victims. For the reasons explained below, the government

respectfully requests that the Court preclude the defense from raising these matters at trial, in any

manner, including voir dire, during opening statement, witness examination, the introduction of

exhibits, and closing argument.

                                  PROCEDURAL STATEMENT

       1.      On December 3, 2019, a federal grand jury returned a fourth superseding

indictment, charging the Defendant with Conspiracy to Commit Sex Trafficking pursuant to 18

U.S.C. 1594(c), three counts of Sex Trafficking by Means of Force, Threats, Fraud and

Coercion, pursuant to 18 U.S.C. § 1591(a)(1) and (b)(1), and Aiding and Abetting, in violation of

18 U.S.C. § 2, two counts of Sex Trafficking a Minor pursuant to 18 U.S.C. 1591(a) and (b)(2)

and Aiding and Abetting, Attempted Sex Trafficking by Means of Force, Threats, Fraud, and



                                                 1
             Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 2 of 12




Coercion, pursuant to 18 U.S.C. 1594(a), and Obstruction pursuant to 18 U.S.C. 1591(d). Doc.

380. A jury trial is scheduled to begin May 10, 2021

           The government now moves in limine for an order prohibiting defense counsel from

seeking to elicit, from any witness, evidence offered to prove that the victim engaged in other

sexual behavior, including any pre and post-offense sexual conduct, or any other evidence

designed to show the alleged sexual predisposition of the victim in this case.

                                            FACTUAL STATEMENT 1

           Each of the victims the United States intends to call at trial were trafficked by the

Defendant in his role in the Galloway Organization. Some of the victims in this case were

likewise trafficked by other individuals, or worked as prostitutes on their own, before and/or

after they were trafficked by Defendant. Some victims had sexual experiences before and after

meeting Defendant. For example, TS is thought to have been trafficked by someone else prior to

her involvement with the Galloway Organization. It is also believed that toward the end of her

life, she was trafficked or pimped by other individuals who are not the charged co-defendants in

this case. Additionally, Juvenile J is believed to have engaged in prostitution subsequent to her

involvement with the Galloway Organization.

           Pursuant to Federal Rules of Evidence 412, 403, and 401, the government moves to

preclude Defendant from making arguments or offering evidence about any victim’s sexual

history, including whether a victim worked as a prostitute before or after Defendant trafficked

her, and because they had already engaged in prostitution, or continued to engage in prostitution,

the Defendant could not have forced or coerced them to perform commercial sex in this case.




1
    The facts set forth in this motion are the limited facts relevant to the argument presented.

                                                              2
         Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 3 of 12




                                           ARGUMENT

   I.         Rule 412 Generally
        As an initial rule, should a Defendant seek to present evidence of a victims sexual

behavior or predisposition, they must (A) file a motion that specifically describes the

evidence and states the purpose for which it is to be offered, (B) do so at least 14 days prior to

trial unless the Court for good cause sets a different time, (C) serve the motion on all parties,

and (D) notify the victim, or when appropriate, the victim’s guardian or representative. FRE

412(c). The Defendant has satisfied none of these prerequisites. The United States does not

wish to be surprised at trial with such arguments, and asks any evidence or argument based on

such evidence be explicitly prohibited.

        Federal Rule of Evidence 412 exists as a protection against the admission of irrelevant

and prejudicial evidence in trial involving allegations of sexual misconduct, including Sex

Trafficking and Transportation for prostitution cases. Federal Rule of Evidence 412(a) reads

as follows:

                 “Prohibited Uses. The following evidence is not admissible in a
                 civil or criminal proceeding involving alleged sexual misconduct:
                 (1) evidence offered to prove that a victim engaged in other sexual
                 behavior; or
                 (2) evidence offered to prove a victim's sexual predisposition.


This rule has carefully carved exceptions, designed to balance a victim’s right to be treated

with fairness and dignity against a defendant’s right to present a defense. First, a defendant

may present evidence of the victim’s sexual conduct with another person if there is biological

evidence that points to another person as the source of that evidence (F.R.E. 412(b)(1)(A)).

For instance, if semen was found inside of a rape victim, and the semen did not match the


                                                  3
           Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 4 of 12




defendant, he could present otherwise inadmissible evidence that someone else had sexual

contact with the victim and was the real source of the semen and, therefore, the true

perpetrator. This is not applicable to this case.

       Secondly, a defendant may present evidence that the defendant had prior consensual

sexual contact with the victim (F.R.E. (b)(1)(B)). For instance, if a husband alleged that his

wife had sexually assaulted him, a Court would likely permit the wife to present evidence or

prior consensual sexual acts with her husband to disprove the elements of forcible sexual

contact.

       Finally, evidence of specific instances of conduct may not be excluded if the result

would be to deny a criminal defendant the protections afforded by the Constitution. (F.R.E.

412 (b)(1)(C)). For example, where a man accused of rape asserted that he had a consensual

encounter with the victim and that the victim was only accusing him of rape to protect her

relationship with a man she lived with, the defendant was permitted to admit evidence that the

victim lived with another man and, therefore, had a strong motive to fabricate. Olden v.

Kentucky, 488 U.S. 227, 232-233 (1988)).

       Each F.R.E. 412(b) exception still must undergo the F.R.E. 401 / 403 balancing test to

determine whether the evidence is both relevant and if the probative value of the evidence is

not substantially outweighed by the danger of unfair prejudice. The defendants should be

prohibited from seeking to admit prior or subsequent acts of prostitution to then argue that the

victims were not forced or coerced, and that they would have engaged in prostitution

regardless of any force, threats, fraud or coercion.




                                                    4
         Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 5 of 12




           A. The First Two Exceptions to Rule 412 are Inapplicable

       In the interest of being thorough, the exceptions enumerated in (A) and (B) do not apply to

this case. Exception 412(b)(1)(A) is not applicable because while the government intends to

present evidence that the Defendants raped some of the victims, there will be evidence that the

women engaged in sex with other men as they were forced and coerced to engage in prostitution.

Therefore, reliance on (A) is misplaced and doesn’t fit the facts. Furthermore, as it relates to AR,

male DNA was found in her SANE kit, however there was not enough to obtain a DNA profile.

Therefore, exception (A) does not apply.

       Similarly, the exception in 412(b)(1)(B) for evidence offered to “prove consent” does not

apply here. 412(b)(1)(B) applies to the victim’s sexual acts with the Defendant – not sexual acts

with others for the Defendant’s financial benefit. In United States v. Mack, the Sixth Circuit

explained that “[t]he ‘consent’ exception on which [Defendant] relies refers to ‘specific instances

of a victim’s sexual behavior with respect to the person accused.” United States v. Mack, 808 F.3d

1074, 1084 (6th Cir. 2015). The Defendant in Mack argued that 412(b)(1)(B) applied to evidence

that the victims had ‘consented’ to acts of prostitution, but the court disagreed: “The evidence

defendant sought to introduce did not relate to him and therefore does not fall within the scope of

Rule 412(b)(1)(B).” Id.

           B. Exclusion of Evidence Under Rule 412 Does Not Violate the Defendant’s
              Constitutional Right to Present a Defense

       Although defendants have a constitutional right to present a defense, that right does not

extend to irrelevant evidence. United States v. Sarras, 575 F.3d 1191, 1213 (11th Cir. 2009)

(“While the Constitution unquestionably provides a defendant with the right to be heard, this right

is not unbounded.”); Elbert, 561 F.3d at 777 (“The Confrontation Clause only requires admission

of probative evidence.”); Doe v. United States, 666 F.2d 43, 47 (4th Cir. 1981) (“[A]n accused is

                                                5
         Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 6 of 12




not constitutionally entitled to present irrelevant evidence.”); see also Fed. R. Evid. 402

(“Irrelevant evidence is not admissible.”). Nor is a defendant’s “right to present relevant [evidence]

. . . not without limitation.” United States v. Culver, 598 F.3d 740, 749 (11th Cir. 2010) (quoting

Rock v. Arkansas, 483 U.S. 44, 55 (1987)). “[T]rial judges retain wide latitude . . . to impose

reasonable limits on [testimony] based on concerns about, among other things, harassment,

prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive or only

marginally relevant.” Id. (quoting Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)); see also

Fed. R. Evid. 403 (providing discretion to exclude relevant evidence that is unfairly prejudicial).

“Limitations on a defendant’s constitutional right to present evidence are permissible unless they

are ‘arbitrary or disproportionate to the purposes they are designed to serve.’” Culver, 598 F.3d at

749 (quoting Michigan v. Lucas, 500 U.S. 145, 151 (1991)).

       The protections afforded by Rule 412 extend to victims of sex trafficking. United States

v. Williams, 564 F.App’x. 568, 575-77 (11th Cir. 2014) (unpublished) (applying Rule 412 to sex

trafficking prosecution); see also United States v. Valenzuela, 495 F. App’x. 817, 819 (9th Cir.

2012) (unpublished); see also United States v. Cephus, 684 F.3d 703, 708 (7th Cir. 2012); see

also United States v. Elbert, 561 F.3d 771, 776-78 (8th Cir. 2009); United States v. Anderson,

139 F.3d 291, 303 (1st Cir. 1998) (“We fail to see how evidence of prostitution outside the

offense conduct would have any probative value regarding the truthfulness of the two girls.”);

United States v. Jackson, No. 1:13-CR-246, 2014 WL 1660062, at *2 (W.D. Mich. Apr. 25,

2014) (“Evidence that the [victims] engaged in prostitution for other pimps or on their own does

not address any elements of the offense with which Defendant is charged in the Indictment.”)

       Evidence that a victim engaged in prostitution before or after her encounter with a

defendant constitutes evidence of “other sexual behavior” or alleged “sexual predisposition” and


                                                  6
          Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 7 of 12




is therefore inadmissible. See, e.g., Williams, 564 F.App’x. at 575 (excluding evidence of

victims’ acts of prostitution that occurred after the defendant’s arrest); Valenzuela, 495 F.App’x.

at 819 (excluding evidence of victims’ prostitution acts that occurred before the defendants

recruited them). Accordingly, Defendants are normally prohibited from questioning the victims

about prostitution activity that occurred before or after they encountered Defendant.

        Furthermore, it is impermissible to allow Defendant to argue that because the victims

engaged in prior prostitution activities, that they per se could not have been forced or coerced by

the Defendant in this case. This argument is contrary to law. The fact that some of the victims may

have engaged in prostitution outside the pertinent time frame does not make it any more or less

likely that the Defendant compelled them to prostitute during the dates alleged in the indictment.2

See Williams, 564 F.App’x. at 577 (“We agree with the court below that the girls’ involvement in

prostitution after [the defendant’s] arrest bears no relevance to the criminal activity perpetrated by

[the defendant].”) Put simply, consent in one situation does not equate to consent in the other. See

Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir. 1993) (“[A] woman’s consensual sexual activities

with certain individuals in no way imply consent to similar activities with others.”); United States

v. Saunders, 943 F.2d 388, 392 (4th Cir. 1991) (“[I]t is intolerable to suggest that because [a]

victim is a prostitute, she automatically is assumed to have consented with anyone at any time.”).

Regardless of what the victims had been through in a prior time in their lives, and what they may

have endured after their victimization, it is still a crime for the Defendant to recruit, entice, harbor,

transport, provide, or obtain them knowing that force, fraud, or coercion would be used to cause

them to engage in prostitution. The key issue in this case is whether the Defendant acted with the




2
   To be sure, under the forced labor statute, 18 U.S.C. § 1589, a person’s prior or subsequent employment as a
farmhand has no bearing on whether a defendant had previously compelled that person to labor on a farm.

                                                      7
          Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 8 of 12




knowledge that force, fraud, or coercion would be used to cause the victims to engage in

prostitution, not who may have done the same thing to them prior to meeting the Defendants.

         Furthermore, the United States does not have to prove that the Defendants are the ones

who introduced each woman to prostitution. To prove the defendants guilty of sex trafficking,

the United States only needs to prove that the defendants’ knew that forceful, fraudulent,

threatening, and coercive conduct would be used to cause the victims to engage in prostitution

during the time-frame alleged in the indictment. “Put another way, whether the victims ‘engaged

in acts of prostitution before or after their [alleged] encounters with [the Defendant] … would

only prove other people may be guilty of similar offenses of recruiting, enticing, or causing these

victims to engage in a commercial sex act.” United States v. Elbert, 561 F.3d 771, 777 (8th Cir.

2009).

         In United States v. Cephus, the Seventh Circuit addressed this issue. In that case, the

defendant wanted to introduce evidence that Cassandra, an adult victim, had worked voluntarily

as prostitute before she was prostituted by the defendant. Cephus, 684 F.3d at 708. The evidence

was excluded pursuant to Rule 412. Id. On appeal, the Seventh Circuit affirmed the exclusion of

the evidence, stating:

                [The defense] wanted to suggest that having already been a prostitute
                [Cassandra] would not have been deceived by Cephus and therefore her
                testimony that she was coerced into working for him—an element of one
                of the charged offenses when the prostitute is not a minor, 18 U.S.C. §
                1591(a)—should be disbelieved. But the testimony sought to be elicited by
                cross-examination would have been irrelevant. Even if no promises were
                made to Cassandra, this would not be evidence that she consented to be
                beaten and to receive no share of the fees paid by the johns she serviced.
                And even if she knew going in, from her prior experience, that Cephus
                probably would beat her, it was still a crime for him to do so. And finally
                the fact that she’d been a prostitute before does not suggest that he didn’t
                beat and threaten her—that was his modus operandi and there’s no
                evidence that he would have made an exception for Cassandra.

                                                  8
         Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 9 of 12




Id.
       To be clear, there is no causation requirement for 18 U.S.C. § 1591. Therefore, any

argument that any victim was already a “prostitute,” and therefore they could not have been

forced and coerced, etc. to engage in prostitution is misplaced and irrelevant. This logic is

based in fallacy, and cannot be supported by case law or common sense. Rather, several

courts have explained that there is no requirement that the United States prove but-for

causation.

       In United States v. Chang Ru Meng Backman, 817 F.3d 662 (9th Cir. 2016), the

defendant appealed her conviction arguing that the jury instructions were erroneous because they

did not require a “but-for causation” pursuant to Burrage v. United States, 134 S.Ct. 881 (2014)

(requiring proof of but-for causation to sustain a conviction for drug distribution when death or

serious bodily injury results from the use of such substance). The Ninth Circuit declined to find

error in the jury instructions because causation is not an element in a § 1591(a) prosecution,

because a commercial sex act need not even occur. Id., at 666. “Case law makes clear that

‘commission of a sex act or sexual contact’ is not an element of a conviction under 18 U.S.C. §

1591.” Id., citing United states v. Hornbuckle, 784 F.3d 549,553 (9th Cir. 2015). “What the

statute requires is that the defendant know in the sense of being aware of an established modus

operandi that will in the future coerce a prostitute to engage in prostitution.” Id. citing United

States v. Brooks, 610 F.3d 1186, 1197 n.4 (9th Cir. 2010). Therefore, if a specific commercial

sex act is not an element, then causation cannot be an element either.

       The Second Circuit has also adopted this rationale, and while unpublished, United States

v. Alvarez, 601 Fed. Appx. 16 (2nd Cir. 2015) contains a more in-depth analysis of this

conclusion. In Alvarez, the defense appealed also on grounds that because Burrage required but-

                                                  9
        Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 10 of 12




for causation, so too should a sex trafficking conviction. The Second Circuit noted that neither §

1591 nor § 2422(a) (transportation for prostitution) specify a necessary result. Id., at 18. “The

sex trafficking statute criminalizes certain means when they are ‘used to cause’ an act, and thus

is concerned with the means and not the result. The result itself is not an element of the offense.

Other courts have come to the same conclusion when interpreting a different provision of the sex

trafficking statute, which similarly uses the word ‘cause’ in the future tense.” Id., citing United

States v. Garcia-Gonzales, 714 F.3d 306, 312 (5th Cir. 2013), and United States v. Brooks, at

1197 n. 4. “The coercion-to-travel statute contains no word suggesting causation. Therefore,

neither statute comes within the analysis of Burrage.” Id. In other words, § 1591 has no

causation requirement, making other acts of prostitution irrelevant to the charge.

           C. Exclusion of the Evidence Under Rule 412 Does not Violate the Defendants’
              Constitutional Right to Confrontation

       Furthermore, prohibiting the Defendant from impermissibly referencing the victims’

unrelated prostitution activity does not violate the Confrontation Clause. “[T]he Sixth Amendment

guarantees only an opportunity for effective cross-examination, not cross-examination that is

effective in whatever way, and to whatever extent, the defense might wish.” Williams, 564

F.App’x. at 576 (quoting United States v. Beale, 921 F.2d 1412, 1424 (11th Cir. 1991) (emphasis

in original). Although “[c]ross examination of a government ‘star’ witness is important,” it

nevertheless still “must be relevant” to the charges at issue. Id. “The test for the Confrontation

Clause is whether a reasonable jury would have received a significantly different impression of

the witness’ credibility had counsel pursued the proposed line of cross-examination.” Id. (emphasis

added) (internal quotation marks omitted).

       Here, evidence of the victims’ sexual history has no bearing on their credibility. Elbert,

561 F.3d at 777 (“[U]nchastity of a victim has no relevance whatsoever to [the victim’s] credibility

                                                 10
        Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 11 of 12




as a witness.”). As the First Circuit appropriately recognized: “We fail to see how evidence of

prostitution outside the offense conduct would have any probative value regarding the truthfulness

of the [victims]. Such a position seems to us to embody a particularly offensive form of

stereotyping to which we are loath to give credence.” Anderson, 139 F.3d at 303. Accordingly,

questions about a victim’s prior and subsequent prostitution is not probative of overall credibility.


                                             II. Conclusion

       The government requests that the Court prohibit Defendant from eliciting 412 evidence

from the victims in this case, and to explicitly prohibit the argument that because a victim may

have engaged in prostitution prior to, or after, meeting the Defendant and his co-conspirators that

the Defendant legally could not cause them to engage in prostitution. Causation is not an element,

and FRE 412 prohibits such evidence regardless. The Defendants should be ordered not to argue

that because a victim engaged in prostitution on prior occasions, that she could not have been

forced or coerced by the Defendants during this time frame. This argument is contrary to the law

and common decency. Indeed, if the law stated there is no force or coercion if the victim was a

prior prostitute, it would take the teeth out of the sex trafficking statute, and make it inapplicable

to most sex trafficking cases. Furthermore, it certainly was never Congress’s intent to exclude

prostitutes from the protection of the laws against exploitation. And lastly, force, fraud, threats,

and coercion are not elements for the two counts of sex trafficking a minor. The United States

requests this court limit the evidence regarding prior and subsequent prostitution.

       Because this motion has been filed in an abundance of caution after seeing no 412 notice

from defense 14 days prior to trial, the United States did not seek Defendant’s position.


                                                        Respectfully submitted,


                                                 11
       Case 1:17-cr-01235-WJ Document 559 Filed 05/24/21 Page 12 of 12




                                                   FRED. J. FEDERICI
                                                   Acting United States Attorney

                                                   Electronically filed 5/24/2021

                                                   LETITIA CARROLL SIMMS
                                                   JACK BURKHEAD
                                                   Assistant United States Attorney
                                                   PO Box 607
                                                   Albuquerque, NM 87103
                                                   (505) 346-7274


I HEREBY CERTIFY that I electronically filed the
foregoing with the Clerk of the Court
using the CM/ECF system which will send
notification to defense counsel of record.

  Filed Electronically
LETITIA CARROLL SIMMS
Assistant United States Attorney




                                           12
